Pratt, J.
If it be conceded that the plaintiff’s contention is right, that the referee, before granting a nonsuit, was bound to view the evidence for the plaintiff in the most favorable light, and that, if there were any legitimate inferences upon which to base a judgment in favor of plaintiff, such a judgment should have been rendered, we fail to find any error. There was an utter failure to make out a case proper to be submitted to a jury. The referee was not bound to pick out a piece or two of the evidence, and hold that an inference in favor of the plaintiff might be drawn from that, and render judgment regardless of the rest of the evidence. The true question submitted to the referee was whether, upon the whole case as presented, a judgment for the plaintiff could be sustained. The criticism upon the plaintiff’s case made by the judge at special term goes to the exact point upon which the case must turn. Ho promise can be implied in favor of plaintiff, for the reason that it does not appear that he rendered any service. Ho express promise is proved, and it follows that plaintiff must fail in his action. We reach this conclusion *748with regret; for, as has been well said, the character and standing of the plaintiff are such as to relieve him from any suspicion of presenting an unfounded claim. But public policy requires that demands against deceased parties must be strictly proved, and to relax that rule would give rise to evils far outweighing the inconveniences resulting from its strict enforcement,— inconveniences which could be obviated by the exercise of ordinary care in procuring written or other evidence of contracts not dependent for validity upon the continuance of the life of either party. Judgment affirmed. All concur.